Per Curiam. Appellee Marianna Ford Tractor, Inc. has moved to dismiss the appeal of Leon Phillips, Jr. for failure to comply with Rule 3(e) of our Rules of Appellate Procedure. Phillips’s Notice of Appeal, filed on December 31,1985, made no mention of having ordered a transcript of the testimony. The Designation of the Contents of the Record, filed the same day, designated “all the pleadings, all testimony, all evidence, and all rulings and orders” of the trial court as the record on appeal. Appellee further alleges that on February 28,1986 Phillips filed a motion for an extension of time for filing the record, and on March 4, an order was entered extending the time for six months. According to a letter from the court reporter, Phillips still had not ordered the transcript as of March 5. The allegations of appellee’s motion to dismiss, filed on July 10,1986, have not been denied by Phillips, the only response is a motion to file a belated brief filed July 31, 1986.  In Hudson v. Hudson, 277 Ark. 183, 641 S.W.2d 1 (1982), we dismissed an appeal where the entire record was designated, the Notice of Appeal (filed September 21, 1981) failed to state the transcript had been ordered, and the transcript was not in fact ordered from the court reporter until December 7, 1981. The exact situation exists here. There having been an unexplained failure to substantially comply with the requirements of Rule 3 (e) of the Arkansas Rules of Appellate Procedure, the appeal is dismissed.